Citation Nr: 0412597	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  03-15 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left thigh shrapnel wound, with retained foreign body, 
currently evaluated as 10 percent disabling. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability, to include lumbar neuralgia with foot drop, 
to include as secondary to service-connected residuals of a 
left thigh shrapnel wound, and, if so, whether service 
connection is warranted. 

3.  Entitlement to service connection for left foot drop, to 
include as secondary to service-connected residuals of left 
thigh shrapnel wound. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to April 
1946.  He is the recipient of the Purple Heart. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in December 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  For good cause shown, namely the 
veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2003).

In March 2004, the RO notified the veteran that he had been 
scheduled for a hearing on April 26, 2004, before a Veterans 
Law Judge in Washington, D.C.  In early April 2004, VA 
received correspondence from the veteran canceling the 
scheduled hearing.  As such, the veteran's request for a 
hearing is considered withdrawn.  See 38 C.F.R. §§ 20.702(d), 
(e); 20.704(d), (e) (2003).

The Board notes that the RO denied the veteran's claim of 
entitlement to service connection for residuals of a back 
injury in 1946 and in 1949.  Then, in 1997, the veteran 
requested his direct service connection claim be reopened.  
The RO advised the veteran of the need for new and material 
evidence.  The veteran later indicated his back and foot drop 
problems may be secondary to his service-connected shrapnel 
wound residuals.  In November 1997 and January 1999 rating 
decisions, the RO recharacterized the issue as "service 
connection for lumbar neuralgia with right foot drop" and 
denied service connection for such disability.  In its 
November 2001 decision, the RO appears to have reopened the 
claim and then denied entitlement to back disability, to 
include lumbar neuralgia, on the merits.  The Board is, 
however, required to consider the issue of finality prior to 
any consideration on the merits, see 38 U.S.C.A. §§ 7104(b), 
5108 (West 2002); see also Barnett v. Brown, 8 Vet. App. 1 
(1995), and as such, the issue has been recharacterized as 
shown on the first page of this decision.  Insofar as the 
Board reopens the claim herein, a determination favorable to 
the veteran and consistent with the RO's actions, the veteran 
is not prejudiced by the Board's recharacterization of the 
issue or its actions herein.  See Barnett, supra at 4; 
Bernard v. Brown, 4 Vet. App. 384, 390-92 (1993).

The Board also notes that the veteran currently has claims of 
entitlement to service connection for hearing loss and post-
traumatic stress disorder pending before the RO.  These 
matters continue to be referred to the RO for appropriate 
action.  

The service connection and rating claims before the Board are 
being REMANDED to the RO via the Appeals Management Center, 
in Washington, D.C.  VA will notify the veteran and his 
representative if they are required to take any further 
action.


FINDINGS OF FACT

1.  In unappealed decisions dated in April 1946 and April 
1949, the RO denied entitlement to service connection for 
residuals of a back injury.  

2.  In an unappealed decision dated in January 1999, the RO 
denied entitlement to service connection for lumbar neuralgia 
with right foot drop.

3.  Evidence added to the record since the prior final 
denials includes contemporary medical evidence speaking to 
the nature and etiology of the veteran's back problems and 
that is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.




CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the claim to reopen a claim of 
entitlement to service connection for a back disability now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  



The Board's decision to reopen the veteran's claim of 
entitlement to service connection for a back disability is 
completely favorable and, in that regard, no further action 
is required to comply with the VCAA and the implementing 
regulations.  Board consideration of the merits of the 
service connection issue is deferred, however, pending 
additionally indicated development action consistent with the 
VCAA.

II.  Reopening the Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2003). 

The veteran contends that while serving aboard the Abner Read 
in November 1944, the ship was hit by a Japanese kamikaze and 
sunk.  As a result of the explosion caused by the kamikaze, 
the veteran was knocked unconscious for a short time.  He 
incurred a shrapnel wound in his left thigh, for which he is 
service-connected with a 10 percent evaluation.  He claims 
that as a result of this event, or, alternatively, as a 
result of his service-connected left thigh shrapnel wound, he 
has constant back problems.  Therefore, he seeks service 
connection for such disability. 

In a rating decision dated in January 1999, the RO denied the 
veteran's service connection claim, identified as entitlement 
to service connection for lumbar neuralgia with right foot 
drop.  The basis for that denial was that the veteran's 
lumbar disability was not shown by competent medical evidence 
to be related to either the veteran's service-connected 
residuals of left thigh shrapnel wound or directly to his 
military service.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2003).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2003).  

The veteran was notified of the RO's January 1999 rating 
decision and of his appellate rights.  No further 
communication regarding a back disability was received from 
the veteran until September 2000.  Thus, the January 1999 
decision became final.  38 C.F.R. § 20.1103 (2003).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply only to a claim to reopen that 
was received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001).  As the veteran in this 
case filed his claim to reopen in September 2000 prior to the 
August 29, 2001 effective date for regulatory change of the 
new and material evidence requirement, the changes to the 
definition of new and material evidence at 38 C.F.R. § 
3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001 will be applied 
in this case.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Since the RO's final 1999 decision, relevant medical evidence 
showing the existence of a possible relationship between the 
veteran's back disability, to include lumbar neuralgia, and 
his military service or his left thigh shrapnel wound has 
been received.  The Board concludes that the evidence 
received since 1999 is new in that it was not previously of 
record and that it is material because it bears directly and 
substantially on the question of whether the veteran 
currently has a diagnosed back disability that is related to 
either active duty or to his service-connected disability, 
the lack of which was the basis of prior final denials.  When 
considered in connection with the veteran's report of post-
service low back symptoms and his initial in-service injury 
during the kamikaze attack, the additionally received medical 
evidence is so significant that it must be considered in 
order to fairly decide the veteran's claim.  Accordingly, the 
veteran's claim of entitlement to service connection for a 
back disability, to include lumbar neuralgia with foot drop, 
is reopened.  38 U.S.C.A. § 5108.


ORDER

The application to reopen a claim of entitlement to service 
connection for a back disability, to include lumbar neuralgia 
with foot drop, to include as secondary to service-connected 
residuals of left thigh shrapnel wound, is granted.


REMAND

As discussed in the Reasons and Bases portion of this 
decision, the veteran is service-connected for residuals of a 
left thigh shrapnel wound, with retained foreign body, 
currently evaluated as moderate disabling with an assigned 10 
percent disability rating.  He received this wound when, 
while serving aboard the Abner Read in November 1944, the 
ship was hit by a Japanese kamikaze and sunk.  The veteran 
contends that the residuals of his left thigh shrapnel wound 
have increased in severity as he has trouble walking any 
distance.  As such, he claims that he is entitled to a rating 
in excess of 10 percent for his service-connected disability.  
Additionally, he claims that directly as a result of this 
event, or, alternatively, as a result of his service-
connected left thigh shrapnel wound, he has constant back 
problems, as well as both right and left foot drop.  
Therefore, he seeks service connection and compensation for 
such disabilities.

The provisions of the VCAA and its implementing regulations 
are applicable to the veteran's claims on appeal.  As 
discussed in the Reasons and Bases portion of this decision, 
VA must assist a claimant in obtaining evidence necessary to 
substantiate a claim, as well as notify a claimant of any 
information or evidence not previously provided to VA that 
would be necessary to substantiate a claim.  The Board finds 
that a remand is necessary to ensure complete compliance with 
these requirements, as set out below.  

First, relevant to notice in the veteran's increased rating 
claim, the Board observes that the April 2003 statement of 
the case advised the veteran of Diagnostic Code 5314, under 
which his service-connected disability is rated.  However, 
the RO did not notify the veteran of the specific medical 
criteria, located at 38 C.F.R. § 4.56, that must be met to 
achieve a moderately severe rating under the same Diagnostic 
Code.  Additionally, the August 2001 notice letter only 
pertained to the type of evidence needed to substantiate the 
veteran's service connection claims.  Thus, clarification to 
the veteran as to the nature of the evidence needed to 
support his increased rating claim, and who is responsible 
for obtaining such, is needed.

Second, it appears there are identified medical records that 
have not been associated with the claims file.  In VA records 
from the Ann Arbor Medical Center, it is noted that the 
veteran received medical care outside the VA from Dr. 
DeFrance in Fremont, Ohio, and Dr. Whelan, a vascular doctor.  
Also, in records from the St. Francis Health Care Center, it 
is indicated that the veteran had a cerebrovascular accident 
in 1992 with mild left hemiparesis.  These records are not 
part of the claims file and since they are potentially 
probative of this appeal they should be obtained prior to 
adjudication.  In addition, while on remand, any outstanding 
records of relevant medical treatment should be obtained for 
consideration in connection with the veteran's appeal.  

Third, the claims file reflects that the veteran was last 
afforded a VA examination in August 2002.  This examination 
was conducted by a registered nurse, who does not appear to 
have reviewed the claims file in conjunction with the 
examination.  Additionally, an electromyelogram was 
apparently conducted and reviewed, but such a report, with 
interpretations and impressions, is not included with the 
examination report.  According to the nurse-examiner, the 
veteran's sensorimotor peripheral polyneuropathy was not a 
result of his left thigh injury in 1944 and he did not have 
left foot drop.  In contrast, the October 2001 VA 
examination, conducted by a neurologist, revealed that nerve 
damage, apparent from the veteran's injury, involved the 
sciatic nerve, and that he demonstrated a mild foot drop on 
the left.  Also, an October 1998 VA examiner opined that it 
was more likely than not that the veteran did injure his 
lower back when his ship was hit by a suicide bomber, 
exploded, and sank.  An X-ray taken at this examination 
showed degenerative arthritic changes of the lumbosacral 
spine.  An examiner diagnosed degenerative arthritis of the 
spine with right foot drop, but stated that he could not 
relate this to the veteran's shell fragment wound of his left 
thigh as there was no significant damage from that wound.  A 
July 2001 record from Dr. J. Clarke indicated that the 
veteran had neurological complications in both feet.  Dr. 
Clarke related that it appeared as though the veteran's drop 
foot deformity was a result of his injury during service.  
Also, Dr. P. Silcox, in 1997 and 1998 letters, opined that 
the current functional status of the veteran's lower back is 
a direct result of the kamikaze incident in service.  It was 
noted that the veteran had paralysis of the anterior lower 
leg muscles which caused him to experience a drop foot which 
was more prominent on the right.  Dr. Silcox stated that he 
believed that it was a progressive effect from the injuries 
he received as the result of the explosion that happened in 
service.  The Board further notes that, records from the St. 
Francis Health Care Center from March 1996 and April 1996 
reveal that that the veteran had a cerebrovascular accident 
in 1992 with mild left hemiparesis, and, that VA records from 
the Ann Arbor Medical Center also show treatment for diabetes 
mellitus type II.  

In light of the above, the nature and etiology of the 
veteran's bilateral lower extremity and back problems remains 
unclear.  As such, an additional VA examination is necessary 
to clarify whether the veteran has back problems or left or 
right foot drop related to service or to service-connected 
disability, and to clarify the current nature and severity of 
residuals of the veteran's service-connected disability.

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the veteran of the 
evidence needed to support his service 
connection (to include as secondary to 
service-connected disability) and 
increased rating claims, and indicating 
whether the veteran should submit such 
evidence or whether VA will obtain and 
associate such evidence with the claims 
file.  The RO should request the veteran 
to submit all evidence in his possession 
pertinent to the appeal.  The RO should 
specifically advise the veteran of all 
potentially applicable diagnostic 
criteria relevant to determining the 
appropriate evaluation for his service-
connected disability.  

2.  The veteran should be requested to 
identify all current and past VA and non-
VA medical providers who have examined or 
treated him for residuals of his left 
thigh shrapnel wound, a back disability, 
and left and right foot drop.  The RO 
should take the appropriate steps to 
obtain identified records, to include 
records from Dr. DeFrance and Dr. Whelan 
as well as any records pertaining to the 
veteran's 1992 cerebrovascular accident, 
not already associated with the claims 
file.  A response, negative or positive, 
should be associated with the claims 
file.  For VA records, requests must 
continue until the RO determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile. 

3.  After the above has been 
accomplished, the RO must schedule the 
veteran for  appropriate VA 
examination(s) to determine the current 
nature and severity of all manifestations 
of his service-connected residuals of 
left thigh shrapnel wound, with retained 
foreign body, and to determine the nature 
and etiology of the veteran's claimed 
back and foot disabilities.  Any 
indicated tests should be accomplished.  
The claims file and a copy of this remand 
must be made available to the 
examiner(s); the examiner(s) should 
indicate in the examination report that 
the claims file was reviewed, to include 
contemplation of the conflicting medical 
diagnoses and opinions regarding the 
veteran's claimed back and foot 
disabilities.  

The examiner(s) should identify all 
residuals attributable to the veteran's 
service-connected shrapnel wound to the 
left thigh, to include identifying 
whether the veteran has any symptomatic 
scarring, identifying the location and 
extent of muscle impairment such as 
weakness or atrophy, identifying any bony 
involvement and any limitation of motion 
of any joints in the left lower extremity 
attributable to the service-connected 
disability, and, identifying the presence 
and degree, or absence, of any 
neurological residuals attributable to 
the service-connected disability.  

a)  The examiner(s) should specifically 
note the ranges of active and passive 
motion for the left knee and left hip and 
should state what is considered normal 
range of motion.  Whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner(s) is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the left knee or left hip is 
used repeatedly.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

b)  The examiner(s) should specifically 
discuss the nature and severity of any 
muscle impairment, and identify which, if 
any, muscle groups are involved, i.e., 
including, but not limited to, Muscle 
Group XIV.  

c)  The examiner(s) should also identify 
the location, size and visible appearance 
of any left thigh scars, to include 
noting any adherence, tenderness, or 
functional impairment resulting 
therefrom. 

d)  Finally, the examiner(s) should state 
whether there are any neurological 
residuals associated with the veteran's 
service-connected disability and identify 
any nerves involved.  The examiner(s) 
should specifically confirm whether the 
veteran does or does not evidence left or 
right foot drop.  The examiner(s) should 
then answer the following questions, to 
include an explanation for each response:

(i)  Is it more likely than not or 
less likely than not that each 
currently diagnosed disability of 
the back, to include lumbar 
neuralgia, is causally related to 
the veteran's service-connected 
residuals of the left thigh shrapnel 
wound, the November 1944 in-service 
kamikaze attack, or otherwise 
etiologically related to service?  

(ii)  Is it more likely than not or 
less likely than not that any 
currently diagnosed left or right 
foot drop is causally related to the 
veteran's service-connected 
residuals of the left thigh shrapnel 
wound, the November 1944 in-service 
kamikaze attack, or otherwise 
etiologically related to service.  
The examiner is requested to include 
a discussion as to the significance, 
if any, of factors such as 
varicosities, the veteran's 1992 
cerebrovascular accident, or his 
diabetes mellitus type II, as 
pertains to current manifestations 
of disability affecting the back and 
lower extremities. 

The examiner(s) must provide a 
comprehensive report(s) including 
complete rationales for all conclusions 
reached.  

4.  After completing the above, the 
veteran's claims should be re-
adjudicated, based on the entirety of the 
evidence.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



